         Case 2:19-cv-13023-JCZ Document 19 Filed 07/08/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

  DANIEL C. MITCHELL, III                                    CIVIL ACTION


  VERSUS                                                     NO: 19-13023


  JEFFERSON PARISH SHERIFF’S                                 SECTION: "A" (1)
  OFFICE, ET AL.


                                         ORDER

      The Court, having considered the record, the applicable law, the Report and

Recommendation of United States Magistrate Judge Janis Van Meerveld, and the failure

of the Plaintiff to file an objection to the Magistrate Judge's Report and Recommendation,

hereby approves the Report and Recommendation of United States Magistrate Judge

Janis Van Meerveld and adopts it as its opinion in this matter.

      Accordingly;

      IT IS ORDERED that the Complaint filed by the Plaintiff Daniel C. Mitchell, III,

which asserted claims under 42 U.S.C. § 1983 against the Defendants is DISMISSED

WITH PREJUDICE for failure to prosecute under Fed.R.Civ.P. 41(b).



      July 7, 2020

                                  _______________________________
                                           JAY C. ZAINEY
                                    UNITED STATES DISTRICT JUDGE
